TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00302-CV



                                         M. W., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 270,956-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               M.W. appeals from the trial court’s decree terminating his parental rights to his three

children, H.W., L.W., and M.W., Jr.1 See Tex. Fam. Code § 161.001. Following a de novo hearing,

the trial court entered the de-novo decree of termination, finding by clear and convincing evidence

that statutory grounds for terminating M.W.’s parental rights existed and that termination was in the

children’s best interest. See id. § 161.001(1)(D), (E), (O), (2).

               On appeal, M.W.’s court-appointed attorney has filed a motion to withdraw and a

brief concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from




       1
         We refer to the father and his children by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
termination of parental rights). The brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has

certified to this Court that he provided M.W. with a copy of the Anders brief and motion to withdraw

as counsel and informed him of his right to examine the appellate record and to file a pro se brief.

To date, M.W. has not filed a pro se brief.

               The Department of Family and Protective Services has filed a brief in response to the

Anders brief, agreeing with the assessment of appellant’s counsel that there are no meritorious

grounds to be advanced on appeal.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on M.W.’s behalf,

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s decree terminating M.W.’s parental

rights. We deny counsel’s motion to withdraw.2




       2
           See In re P.M., No. 15-0171, ___ S.W.3d ___, 2016 Tex. LEXIS 236 (Tex. Apr. 1, 2016)
(per curiam). In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking
the termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” Id. at *7–8. Accordingly, counsel’s obligation to M.W.
has not yet been discharged. See id. If M.W., after consulting with counsel, desires to file a petition
for review, counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id.

                                                  2
                                          _____________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: August 10, 2016




                                             3